^MCDONALD, J.
This is an appeal from a ruling of the Office of Workers’ Compensation (OWC). Mary Parfait, the claimant, was working as a vegetable trimmer at Caro Produce & Institutional Foods, Inc. (Caro Produce) when she stepped down from a bench, fell on a garden hose and landed on her knees. She complained of pain in her right knee, and thereafter received workers’ compensation benefits consisting of indemnity payments and medical treatment, including arthroscopic surgery on the right knee. After Caro Produce refused to pay for a total right knee replacement surgery, Ms. Parfait filed a disputed claim for benefits. The OWC concluded Ms. Parfait was not entitled to additional benefits and dismissed her claim. We affirm the OWC’s ruling.
At trial the parties stipulated that Ms. Parfait had an accident in the course and scope of her employment with Caro Produce on March 23, 2000. The only issue *239before the workers’ compensation judge was whether Ms. Parfait was entitled to a total knee replacement surgery as a result of the March 23, 2000 accident.
After trial, the workers’ compensation judge ruled in favor of Caro Produce, finding that “claimant did not prove by a preponderance of the evidence the requested surgical procedure, a total replacement of the right knee, is necessary for the treatment of any condition caused by the work injury.”
Ms. Parfait contends on appeal that the workers’ compensation judge erred in finding that her need for a total knee replacement surgery was not due to the aggravation or acceleration of her degenerative arthritis caused by her work accident. Caro Produce contends that ample evidence in the record shows that Ms. Parfait’s medical condition, consisting of extensive, | ^degenerative arthritis of the right knee, pre-existed the accident and any alleged aggravation was temporary and had ceased.
After a thorough review, we find that the record does not demonstrate that the trier of fact is clearly wrong, and we affirm. This opinion is issued in compliance with the Uniform Rule — Courts of Appeal, Rule 2-16.1.B. Costs are assessed against Ms. Parfait.
AFFIRMED.